Opinion by
President Judge Crumlish, Jr.,
A,referee’s decision denying Deborah K. Luciano benefits was upheld by the Unemployment Compensa*129tion Board of Review. She appeals; we reverse the Boiard.
Luciano, a keypunch operator for Proctor Silex in Altoona, was laid off for lack ¡of work. She applied for and received benefits. The Office of Employment Security (OES) .twice offered to refer her to available full-time positions for keypunch operators in Altoona, the first time in December 1983 and the second time in January 1984. Both jobs paid a higher salary than Luciano’s prior employment. The referee found that she discouraged these referrals because she planned on attending nursing school fuU-tdme, commencing in August 1984.1 He concluded that this made Luciano ineligible for benefits under Section 402(a) of the Unemployment Compensation Law (Act)2 for failing to apply for suitable work.
We agree with Luciano’s contention ‘that the Board erred in upholding the referee’s determination that .¡she was ineligible for benefits under Section 402(a).3
The record reveals that Luciano candidly informed ■the OES that ishe would only be available for temporary .employment through August 1984, when she intended to return to nursing school full-time.4 This limitation clearly discouraged the two referrals to permanent employment opportunities. It did not, however, amount to a refusal .of suitable work referrals, .since her plans precluded permanent employment.
*130Accordingly, fee decision is reversed.
Order
The Unemployment 'Compensation Board <of Review .order, No. B-228873 dated March 30, 1984, is reversed.

 The record reveals that Luciano had completed her first year of nursing education. She applied to and was accepted by Altoona School of Nursing to resume her course of studies in the fall 1984 semester.


 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as .amended, 43 P.S. §802(a).


 The referee’s determination is a conclusion of law subject to our review. LeGare v. Unemployment Compensation Board of Review, 498 Pa. 72, 444 A.2d 1151 (1982).


 N.T. 2/10/84, pp. 5-6.